DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments have been entered.  Therefore, in view of the amendments to claims 16, 21, 22, and 25-27 and the cancelation of claim 28, the previous rejection of the claims 16, 21, 22, 25-28 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been withdrawn.

Response to Arguments
Applicant’s arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
In view of applicant’s arguments related to ‘590 that there is no mention of cleaning a sheath in place, the examiner does not find it persuasive.  Paragraph 129 states “in some embodiments, the wrapping may be capable of removal for cleaning.”  ‘590 does not teach removal of the wrapping necessary for cleaning.  Therefore, a person of ordinary skill in the art would have understood a clean-in-place process to include cleaning of the sheath.  ‘590 does not explicitly teach that the sheath has to be removed for cleaning.
In response to applicant’s argument regarding the terminology of “snug fit” in ‘334 is different than “tautly enclosing”, the examiner does not find it persuasive. Thesaurus.com lists snug as a synonym for taut.  Therefore, a “snug fit” reads on “tautly enclosing.”  Additionally, applicant’s statement that the difference in terminology is meaningful because a snug fit does not exclude folds, divot, nor creases, the examiner does not find this persuasive.  Taut does not explicitly preclude any folds, divots, or creases.  Merriam-Webster defines taut as tightly drawn, but it does not mention that it has to be free of any folds, divots, or creases.  If applicant wished to have taut preclude any folds, divots, or creases, applicant was able to be their own lexicographer. MPEP 2111.01.
In response to applicant’s statement that it disagrees and submits the 3D motion of the robotic arm has a vast (perhaps infinite) number of different complication motions, the examiner does not find it persuasive.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  MPEP 2141.03.  As such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and would be able to understand the most effective way to clean the arm would be to stretch it out so that the entire sheath could be cleaned.  
In response to applicant’s argument that a flexible cover to allow movement of the robotic arm does not in any sense mean the claim element recited in claim 17, the examiner does not find it persuasive.  The feature of claim 17 is implicit because ‘921 teaches that flexible polymers can be used for robotic arm covers which allow the robot to move substantially unrestricted.  Robotic arms are also not consistently the same diameter as illustrated by ‘921, so a difference in diameter is implicit.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759